government entities division department of the treasury internal_revenue_service washington d c aug uniform issue list se'tep ra ts legend taxpayer a taxpayer b ira x ira y ira z amount a amount b amount c date a date b date c date d dear this is in response to your request dated as amended by correspondence dated contained in sec_408 of the internal_revenue_code the code ’ in which you request a waiver of the 60-day rollover requirement the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a and taxpayer b were married and filed a joint_return taxpayer a received a distribution from ira x totaling amount a on date a taxpayers a rolled over amount b to ira y on date b taxpayer b passed away on date c which was within the 60-day rollover period applicable to the distribution of amount a taxpayer a rolled amount c into ira z on date d which was one day beyond the end of the day rollover period taxpayer a’s failure to roll over amount c within the 60-day period prescribed by sec_408 was due to his being distraught over the death of his wife taxpayer a never used amount c which remains in ira z based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the service notes that taxpayer a accomplished a contribution of amount c into an ira one day after the expiration of the applicable 60-day rollover period the service also notes that taxpayer a’s failure to accomplish a timely rollover of amount c by said one-day period was caused by taxpayer a’s being distraught over the recent death of taxpayer b which led to his inadvertently not accomplishing a timely rollover taxpayer a never used amount c therefore since the failure to accomplish a timely rollover was of very short duration pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount c from ira x and the subsequent rollover into ira z taxpayer a’s contribution of amount c into ira z is deemed to have constituted a valid rollover within the meaning of code sec_408 provided all other requirements of said sec_408 of the code except the 60-day requirement were met with respect to such contribution in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto rege this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact - please address all correspondence to at id sincerely yours oo cess v7 employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
